Citation Nr: 1713055	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  13-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right foot plantar fasciitis with calcaneal spurs (hereinafter, "right foot disorder").

2.  Entitlement to a rating in excess of 10 percent for service-connected left foot plantar fasciitis with calcaneal spurs (hereinafter, "right foot disorder").

3.  Entitlement to a compensable rating for service-connected migraine headaches.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1975 to December 1979 and from January 1980 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that in addition to the issues listed above, the Veteran also initiated an appeal of the denial of service connection for a neck disorder and that issue was included on the January 2013 Statement of the Case (SOC).  However, as part of his Substantive Appeal, the Veteran indicated he did not want to continue his appeal as to the neck claim.  Accordingly, the Board does not have jurisdiction over that issue.  See 38 C.F.R. §§ 20.200, 20.202 (2016).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  A transcript of that hearing is of record.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. 
§ 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes the Veteran has indicated there are outstanding VA medical records since this case was last adjudicated below via the January 2013 SOC.  Specifically, the SOC notes VA treatment records through November 2012, and at his April 2016 hearing the Veteran indicated he was currently receiving treatment for the claimed conditions from a VA medical facility in Tampa, Florida.  Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board further notes the Veteran has provided contentions and evidence, to include Disability Benefits Questionnaire (DBQ) forms dated in May 2016, which indicate his service-connected feet disorders and migraine headaches have increased in severity since the last VA examination in September 2009.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that a remand is also required to accord the Veteran new examinations to evaluate the current nature and severity of these service-connected disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the claim of service connection for sleep apnea, the Board notes that there does not appear to be any diagnosis of such disability in the service treatment records or an October 1994 VA general medical examination.  Rather, the first competent medical evidence of this disorder appears to be years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for years after service, can be probative evidence against the claim.).  Moreover, a December 2012 VA medical opinion is against the Veteran's current sleep apnea being etiologically related to service.  However, that opinion appears to have focused upon whether the sleep apnea was related to the Veteran's document in-service respiratory problems.  Records from 1996 and 1997 reflect he had originally requested sleep studies be conducted because his wife related that he stopped breathing in his sleep and would snore loudly.  At the April 2016 hearing, the Veteran's wife indicated such symptoms developed while he was still on active duty.  In addition, the Veteran indicated he had trouble sleeping during this period.

The Board finds that the Veteran's wife is competent to describe symptoms such as breathing impairment and snoring in the Veteran's sleep, and that such developed while on active duty.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that competent medical evidence is required to determine whether the in-service symptoms were a manifestation of the sleep apnea first diagnosed years after separation from service.  As the December 2012 VA medical opinion does not address this purported symptomatology, the Board must find that it is not adequate for resolution of this appeal.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds a new examination is also required to adequately address the nature and etiology of the Veteran's sleep apnea.  See Colvin, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his feet, migraine headaches, and sleep apnea since November 2012.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period to include at the VA facility in Tampa, Florida, identified by the Veteran at his April 2016 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service sleep impairment symptomatology; as well as the nature, extent and severity of his feet and headache symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and severity of his service-connected disabilities of both feet and migraine headaches.  The claims folder should be made available to the examiner(s) for review before the examination(s).

With respect to the service-connected feet disorders, it is imperative that the examiner comment on the functional limitations of both feet caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  The Veteran should also be afforded an examination to evaluate the nature and etiology of his sleep apnea.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not his sleep apnea was incurred in or otherwise the result of his active service.  The opinion should reflect consideration of the competent testimony of the Veteran's spouse that the Veteran developed symptoms of impaired breathing and snoring in his sleep while on active duty.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2013 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




